            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 1 of 9



     Nicholas Ranallo, Attorney at Law (SBN 51439)
 1   5058 57th Ave. S.
 2   Seattle, WA 98118
     Telephone No.: (831) 607-9229
 3   Fax No.: (831) 533-5073
     Email: nick@ranallolawoffice.com
 4   Attorney for Plaintiff
 5                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 6
      SYMBOLOGY INNOVATIONS, LLC,
 7                                                        Civil Action No.:
 8                Plaintiff,

 9          v.                                            TRIAL BY JURY DEMANDED

10    PROTOTEK CORPORATION,
11
                  Defendant.
12
                          COMPLAINT FOR INFRINGEMENT OF PATENT
13
            Now comes Plaintiff, Symbology Innovations LLC (“Plaintiff” or “Symbology”), by and
14
15   through undersigned counsel, and respectfully alleges, states, and prays as follows:

16                                     NATURE OF THE ACTION

17          1.      This is an action for patent infringement under the Patent Laws of the United States,
18   Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant Prototek Corporation
19
     (hereinafter “Defendant”), from infringing and profiting, in an illegal and unauthorized manner, and
20
     without authorization and/or consent from Plaintiff from U.S. Patent No 8,424,752 (“the ‘752
21
     Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and incorporated herein by
22
23   reference, and pursuant to 35 U.S.C. §271, and to recover damages, attorney’s fees, and costs.

24                                            THE PARTIES

25          2.      Plaintiff is a Texas limited liability company with its principal place of business at
26   1801 NE 123 Street, North Miami, Florida 33181.
27
28
                                                      1
                                COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 2 of 9



             3.      Upon information and belief, Defendant is a corporation organized under the laws of
 1
 2   Washington, having a principal place of business at 19044 Jensen Way NE, Poulsbo, Washington

 3   98370. Upon information and belief, Defendant may be served with process c/o Laurence H. Smith,

 4   its Registered Agent, 19044-B Jensen Way NE, Poulsbo, Washington 98370.
 5           4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant
 6
     operates the website www.prototek.net. Defendant derives a portion of its revenue from
 7
     advertisements via electronic transactions conducted on and using at least, but not limited to, its
 8
     Internet website located at www.prototek.net, and its incorporated and/or related systems
 9
10   (collectively the “Defendant’s Website”). Plaintiff is informed and believes, and on that basis

11   alleges, that, at all times relevant hereto, Defendant has done and continues to do business in this
12   judicial district, including, but not limited to, providing services to customers located in this judicial
13
     district by way of the Defendant’s Website.
14
                                        JURISDICTION AND VENUE
15
             5.      This is an action for patent infringement in violation of the Patent Act of the United
16
17   States, 35 U.S.C. §§1 et seq.

18           6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

19   §§1331 and 1338(a).
20           7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and
21
     continuous contacts with this jurisdiction and its residence in this District, as well as because of the
22
     injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.
23
             8.      Defendant is subject to this Court’s specific and general personal jurisdiction
24
25   pursuant to its substantial business in this forum, including: (i) at least a portion of the infringements

26   alleged herein; (ii) regularly doing or soliciting business, engaging in other persistent courses of

27
28
                                                         2
                                  COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 3 of 9



     conduct, and/or deriving substantial revenue from goods and services provided to individuals in this
 1
 2   forum state and in this judicial District; and (iii) being incorporated in this District.

 3           9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

 4   Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft Foods
 5   Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and established
 6
     place of business in this District.
 7
                                           FACTUAL ALLEGATIONS
 8
             10.     On April 23, 2013, the United States Patent and Trademark Office (“USPTO”) duly
 9
10   and legally issued the ‘752 Patent, entitled “System and method for presenting information about

11   an object on a portable electronic device” after a full and fair examination. The ‘752 Patent is
12   attached hereto as Exhibit A and incorporated herein as if fully rewritten.
13
             11.     Plaintiff is presently the owner of the ‘752 Patent, having received all right, title and
14
     interest in and to the ‘752 Patent from the previous assignee of record. Plaintiff possesses all rights
15
     of recovery under the ‘752 Patent, including the exclusive right to recover for past infringement.
16
17           12.     To the extent required, Plaintiff has complied with all marking requirements under

18   35 U.S.C. § 287.

19           13.     The invention claimed in the ‘752 Patent comprises systems and methods for
20   enabling portable electronic devices to present information about a selected object.
21
             14.     Claim 1 of the ‘752 Patent states:
22
                             “1. A method comprising:
23                           capturing a digital image using a digital image capturing device that is part
24                   of a portable electronic device;
                             detecting symbology associated with an object within the digital image using
25                   a portable electronic device;
26                           decoding the symbology to obtain a decode string using one or more visual
                     detection applications residing on the portable electronic device;
27                           sending the decode string to a remote server for processing;
28
                                                          3
                                  COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 4 of 9



                            receiving information about the object from the remote server wherein the
 1
                    information is based on the decode string of the object;
 2                          displaying the information on a display device associated with the portable
                    electronic device.” See Exhibit A.
 3
 4          15.     Claim 1 of the ‘752 Patent recites a non-abstract method for detecting symbology

 5   with an object within the digital image. The non-abstract method further decodes the symbology
 6   using a visual detection application. The non-abstract method receives information based on the
 7
     decode string of the object from the remote server.
 8
            16.     Claim 1 of the ‘752 Patent provides a practical application of the method.
 9
            17.     Defendant commercializes, inter alia, methods that perform all the steps recited in at
10
11   least one claim of the ‘752 Patent. More particularly, Defendant commercializes, inter alia, methods

12   that perform all the steps recited in Claim 1 of the ‘752 Patent. Specifically, Defendant makes, uses,
13   sells, offers for sale, or imports a method that encompasses that which is covered by Claim 1 of the
14
     ‘752 Patent.
15
                                      DEFENDANT’S PRODUCT(S)
16
            18.     Defendant offers solutions, such as a QR code on its advertising (the “Accused
17
18   Product”), that enables systems and methods for enabling portable electronic devices to present

19   information about a selected object. For example, the Accused Product, at least in internal usage

20   and testing, performs the method for enabling portable electronic devices to present information
21   about a selected object. A non-limiting and exemplary claim chart comparing the Accused Product
22
     of Claim 1 of the ‘752 Patent is attached hereto as Exhibit B and is incorporated herein as if fully
23
     rewritten.
24
            19.     As recited in Claim 1, a system, at least in internal testing and usage, utilized by the
25
26   Accused Product, provides a QR code. See Exhibit B.

27
28
                                                       4
                                 COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 5 of 9



            20.       As recited in one step of Claim 1, the system, at least in internal testing and usage,
 1
 2   utilized by the Accused Product practices capturing a digital image using a digital image capturing

 3   device that is part of a portable electronic device. Namely, Defendant uses the camera i.e, the part

 4   of the portable electronic device (smartphone) that captures the digital image. See Exhibit B.
 5          21.       As recited in another step of Claim 1, the system, at least in internal testing and usage,
 6
     utilized by the Accused Product practices detecting symbology associated with an object within the
 7
     digital image using a portable electronic device. Namely, Defendant uses a portable electronic
 8
     device (Smartphone or tablet) to detect symbology (e.g., pattern of QR code) associated with the
 9
10   Defendant’s Website. See Exhibit B.

11          22.       As recited in another step of Claim 1, the system, at least in internal testing and usage,
12   utilized by the Accused Product practices decoding the symbology to obtain a decode string using
13
     one or more visual detection applications residing on the portable electronic device. Namely,
14
     Defendant decodes the symbology (i.e., QR code pattern) to obtain a decode string (i.e. hyperlink)
15
     using the visual detection application residing in the portable electronic device (i.e., Smartphone).
16
17   For example, the Smartphone decodes the QR code on the object image captured from the

18   Smartphone camera to obtain a decoded hyperlink. See Exhibit B.

19          23.       As recited in another step of Claim 1, the system, at least in internal testing and usage,
20   utilized by the Accused Product practices sending the decode string to a remote server for
21
     processing. Namely, Defendant sends the decoded string to a remote server for processing. For
22
     example, the Smartphone sends the information associated with the QR code to Defendant’s server.
23
     See Exhibit B.
24
25          24.       As recited in another step of Claim 1, the system, at least in internal testing and usage,

26   utilized by the Accused Product practices receiving information about the object from the remote

27   server wherein the information is based on the decode string of the object. Namely, after clicking
28
                                                          5
                                   COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 6 of 9



     on the hyperlink that is obtained by scanning the QR code associated with the Defendant’s Website,
 1
 2   the smartphone receives the information and directly go to the Defendant’s Website. See Exhibit B.

 3          25.     As recited in another step of Claim 1, the system, at least in internal testing and usage,

 4   utilized by the Accused Product practices displaying the information on a display device associated
 5   with the portable electronic device. Namely, Defendant sends the decode string to a remote server
 6
     for processing. The information is received and it is displayed on the display associated with the
 7
     Smartphone. See Exhibit B.
 8
            26.     The elements described in the preceding paragraphs are covered by at least Claim 1
 9
10   of the ‘752 Patent. Thus, Defendant’s use of the Accused Product is enabled by the method described

11   in the ‘752 Patent.
12                                  INFRINGEMENT OF THE ‘752 PATENT
13
            27.     Plaintiff realleges and incorporates by reference all of the allegations set forth in the
14
     preceding paragraphs.
15
            28.      In violation of 35 U.S.C. § 271, Defendant is now, and has been directly infringing
16
17   the ‘752 Patent.

18          29.     Defendant has had knowledge of infringement of the ‘752 Patent at least as of the

19   service of the present Complaint.
20          30.      Defendant has directly infringed and continues to directly infringe at least one claim
21
     of the ‘752 Patent by using, at least through internal testing or otherwise, the Accused Product
22
     without authority in the United States, and will continue to do so unless enjoined by this Court. As
23
     a direct and proximate result of Defendant’s direct infringement of the ‘752 Patent, Plaintiff has
24
25   been and continues to be damaged.

26
27
28
                                                        6
                                 COMPLAINT FOR INFRINGEMENT OF PATENT
            Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 7 of 9



            31.     Defendant has contributed and induced others to infringe the ‘752 Patent by
 1
 2   encouraging infringement, knowing that the acts Defendant induced constituted patent infringement,

 3   and its encouraging acts actually resulted in direct patent infringement.

 4          32.     By engaging in the conduct described herein, Defendant has injured Plaintiff and is
 5   thus liable for infringement of the ‘752 Patent, pursuant to 35 U.S.C. § 271.
 6
            33.     Defendant has committed these acts of infringement without license or authorization.
 7
            34.     As a result of Defendant’s infringement of the ‘752 Patent, Plaintiff has suffered
 8
     monetary damages and is entitled to a monetary judgment in an amount adequate to compensate for
 9
10   Defendant’s past infringement, together with interests and costs.

11          35.     Plaintiff will continue to suffer damages in the future unless Defendant’s infringing
12   activities are enjoined by this Court. As such, Plaintiff is entitled to compensation for any
13
     continuing and/or future infringement up until the date that Defendant is finally and permanently
14
     enjoined from further infringement.
15
            36.     Plaintiff reserves the right to modify its infringement theories as discovery
16
17   progresses in this case; it shall not be estopped for infringement contention or claim construction

18   purposes by the claim charts that it provides with this Complaint. The claim chart depicted in

19   Exhibit B is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil
20   Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or
21
     preliminary or final claim construction positions.
22
                                      DEMAND FOR JURY TRIAL
23
            37.     Plaintiff demands a trial by jury of any and all causes of action so triable.
24
25                                         PRAYER FOR RELIEF

26          WHEREFORE, Plaintiff prays for the following relief:

27
28
                                                       7
                                COMPLAINT FOR INFRINGEMENT OF PATENT
               Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 8 of 9



               a. That Defendant be adjudged to have directly infringed the ‘752 Patent either literally or
 1
 2   under the doctrine of equivalents;

 3             b. An accounting of all infringing sales and damages including, but not limited to, those

 4   sales and damages not presented at trial;
 5             c. That Defendant, its officers, directors, agents, servants, employees, attorneys, affiliates,
 6
     divisions, branches, parents, and those persons in active concert or participation with any of them,
 7
     be permanently restrained and enjoined from directly infringing the ‘752 Patent;
 8
               d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for
 9
10   the Defendant’s past infringement and any continuing or future infringement up until the date that

11   Defendant is finally and permanently enjoined from further infringement, including compensatory
12   damages;
13
               e. An assessment of pre-judgment and post-judgment interest and costs against Defendant,
14
     together with an award of such interest and costs, in accordance with 35 U.S.C. §284;
15
               f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’
16
17   fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

18             g. That Plaintiff be granted such other and further relief as this Court may deem just and

19   proper.
20    Dated: August 28, 2020                             Respectfully submitted,
21
                                                         s/ Nicholas Ranallo_________
22                                                       Nicholas Ranallo (SBN 51439)
                                                         5058 57th Ave. S.
23                                                       Seattle, WA 98118
                                                         Telephone No.: (831) 607-9229
24                                                       Fax No.: (831) 533-5073
25                                                       Email: nick@ranallolawoffice.com

26
27
28
                                                         8
                                   COMPLAINT FOR INFRINGEMENT OF PATENT
     Case 3:20-cv-05871 Document 1 Filed 08/28/20 Page 9 of 9



                                     Together with:
 1
 2                                   SAND, SEBOLT & WERNOW CO., LPA

 3                                   Andrew S. Curfman
                                     (pro hac vice forthcoming)
 4
 5                                   Aegis Tower – Suite 1100
                                     4940 Munson Street NW
 6                                   Canton, Ohio 44718
                                     Telephone: 330-244-1174
 7                                   Facsimile: 330-244-1173
                                     Email: andrew.curfman@sswip.com
 8
 9                                   ATTORNEYS FOR PLAINTIFF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     9
                    COMPLAINT FOR INFRINGEMENT OF PATENT
